                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )     Case No. 2:15CR00005
                                                )
v.                                              )             OPINION
                                                )
HAROLD OWENS,                                   )     By: James P. Jones
                                                )     United States District Judge
                  Defendant.                    )

      Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
United States; Harold Owens, Defendant Pro Se.

        The defendant, proceeding pro se, has filed a motion seeking relief under 28

U.S.C. § 2255. The United States has filed a motion to dismiss, to which the

movant has responded. For the reasons stated, I will grant the motion to dismiss

and dismiss the § 2255 motion.

                                          I.

        After pleading guilty, the defendant was sentenced by this court on March

31, 2016, to a total term of 248 months imprisonment, consisting of 120 months on

Count One of the Indictment, to be followed by a term of 128 months on Count

Five.    Count One charged the defendant with using a facility of interstate

commerce with the intent that a murder be committed as consideration for

payment, in violation of 18 U.S.C. § 1958(a), and Count Five charged him with
knowingly using, carrying, and possessing a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. § 924(c).

         Owens initially filed a § 2255 motion on March 31, 2017, one year after the

date of his sentencing. In that motion, he asserted two grounds. In his first

ground, he contends that his past convictions for distribution of Schedule II

controlled substances no longer qualify as predicate offenses following the

Supreme Court’s decision in Mathis v. United States, 136 S. Ct. 2243 (2016). In

his second ground, he asserts that his 128-month sentence for Count Five exceeds

the statutory maximum sentence, which he claims is 60 months.

         Owens neglected to sign and date his initial motion. He filed a subsequent

§ 2255 motion that he signed and dated April 26, 2017. This second motion

reiterates the same two grounds asserted in his initial motion. The government

moved to dismiss his § 2255 motion as barred by his plea agreement and lacking

merit.

         Owens then filed another pleading, dated November 7, 2017, and filed

November 20, 2017, seeking to amend his motion and transfer his case from the

Big Stone Gap division of this court to the Abingdon division. In his proposed

amended motion, he seeks to assert five grounds:

         1. His attorney was ineffective in allowing him to waive his right to

            collaterally attack his conviction or sentence;


                                           -2-
2. His attorney was ineffective in allowing him to plead guilty without first

   undergoing a mental health exam, and he was denied due process because

   his mental health problems prevented him from fully understanding the

   sentencing proceedings;

3. Because he was sentenced in Abingdon, the Big Stone Gap division lacks

   jurisdiction to decide his § 2255 motion, and he is being denied due

   process by having his motion heard in the wrong division;

4. His counsel was ineffective in allowing him to be convicted on Count

   One when he was not actually guilty of the offense charged because he

   did not cross state lines or use interstate commerce facilities; moreover,

   the prosecutor “usurp [sic] the state laws and manufactured jurisdiction

   within a false indictment for arrest,” and “federal agents used entrapment

   to have undercover informant to record a conversation on the informants

   [sic] cell-phone without any evidence on who was being recorded,” Am.

   Mot. 3, ECF No. 101-1; and

5. His attorney was ineffective in allowing prior convictions to be

   considered at sentencing when those convictions were not for serious

   offenses, “were from one crime”, and the defendant had not had counsel

   when he was convicted of those prior offenses. Id.




                                 -3-
The magistrate judge ordered Owens to show cause “why the motion to amend

should not be denied as futile for presenting time-barred claims and why the

amended §2255 motion should relate back to the original §2255 motion when there

is no affidavit or averment noting whether or when petitioner deposited the original

§2255 motion in the prison mail system for mailing to this court.” Order, Dec. 7,

2017, ECF No. 102.

      In response to the Order, Owens filed a declaration stating that he was

moved around to different federal prisons from August 28, 2017, until October 22,

2017, which he contends interfered with his habeas corpus proceedings.           He

declares that another inmate assisted him in preparing his initial motion, but that

person did not advise him to claim ineffective assistance of counsel. Owens writes

that he has no knowledge of the law and cannot file a proper motion without

assistance. Accompanying his declaration was a response to the Order. In the

response, which is signed by Owens, he writes that his “jail-house lawyer assistant

filed or assisted [him] to file” the unsigned motion on March 31, 2017. Response

1, ECF No. 103.       He asserts that when he returned to Manchester Federal

Correctional Institute in October, legal mail was returned to him undelivered and

he found that his former legal assistant was no longer located in that prison. He

then secured the services of a new inmate assistant who advised him to assert

claims of ineffective assistance of counsel.


                                         -4-
      The government timely responded to Owens’s response and declaration.

The government contends that Owens’s proposed amendments are untimely and do

not relate back to his initial § 2255 motion. The government therefore argues that

the Motion to Amend should be denied.

                                        II.

      To state a viable claim for relief under § 2255, a defendant must prove: (1)

that his sentence was “imposed in violation of the Constitution or laws of the

United States”; (2) that “the court was without jurisdiction to impose such

sentence”; or (3) that “the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). The movant

bears the burden of proving grounds for a collateral attack by a preponderance of

the evidence. Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

      Section 2255 motions are subject to a one-year statute of limitations. 28

U.S.C. § 2255(f). Where, as here, a defendant does not appeal his conviction, the

judgment of conviction becomes final when the time for filing an appeal expires.

See Clay v. United States, 537 U.S. 522, 524-25 (2003). The judgment in Owens’s

case was entered on April 1, 2016, and became final fourteen days later on April

15, 2016. See Fed. R. App. P. 4(b)(1)(A)(i). Thus, Owens’s initial unsigned

motion, which he declares was mailed on March 31, 2017, was timely.




                                        -5-
      Owens’s second motion, which was signed, was mailed outside the one-year

statute of limitations. It can only be considered timely if it relates back to the date

on which the original motion was mailed. “An amendment to a pleading relates

back to the date of the original pleading when . . . the amendment asserts a claim or

defense that arose out of the conduct, transaction, or occurrence set out — or

attempted to be set out — in the original pleading.” Fed. R. Civ. P. 15(c)(1). I

find that the second motion, dated April 26, 2017, is an amendment relating back

to the initial motion because it asserts the same two grounds and only adds a

signature and date.

      The second proposed amendment, however, asserts several new claims. The

first four grounds contained in the proposed amendment are entirely different from

the two grounds contained in the initial motion.          I find that these proposed

amendments do not relate back to Owens’s original motion and are untimely. 1 The


      1
           Owens suggests that I should excuse his tardiness in filing these new claims
because he is not trained in the law, received bad legal advice from a fellow inmate, and
was moved around from prison to prison while his § 2255 motion was pending. He avers
that he was initially removed from Manchester FCI on August 28, 2017, several months
after the one-year statute of limitations had expired, so his prison transfers have no
bearing on the timeliness of his claims. Furthermore, ignorance of the law and reliance
on faulty assistance from an untrained fellow inmate do not entitle him to equitable
tolling of the statute of limitations. See Holland v. Florida, 560 U.S. 631, 649 (2010)
(holding that equitable tolling is appropriate only when the defendant shows “(1) that he
has been pursuing his rights diligently, and (2) that some extraordinary circumstance
stood in his way and prevented timely filing” (internal quotation marks and citation
omitted)); United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (noting that “even in
the case of an unrepresented prisoner, ignorance of the law is not a basis for equitable
tolling”).
                                          -6-
fifth ground in the proposed amendment does relate back to the original motion

because ground one of the original motion pertains to the consideration of prior

offenses in calculating Owens’s sentence. Therefore, I will grant the Motion to

Amend only as to the fifth ground asserted in the proposed amended motion.

      As to the remaining four grounds that do not relate back to the original

§ 2255 motion, I also find that Owens’s submission is properly construed as a

successive § 2255 motion. When a criminal defendant files a motion bringing a

claim that he is entitled to relief from the criminal judgment in some respect,

regardless of the title the defendant places on the motion, the court should construe

it as a habeas action and dismiss it as successive if the defendant has previously

sought habeas relief from the same judgment. See, e.g., Gonzalez v. Crosby, 545

U.S. 524, 530–32 (2005). This court may consider a second or successive § 2255

motion only upon specific certification from the United States Court of Appeals for

the Fourth Circuit. See § 2255(h). Because Owens offers no indication that he has

obtained certification from the court of appeals to file a second or successive

§ 2255 motion, I must dismiss grounds one through four of his amended motion

without prejudice.

      The two grounds asserted in Owens’s original § 2255 motion must be

dismissed because in his Plea Agreement, Owens waived the right to collaterally

attack his conviction or sentence except as to claims of ineffective assistance of


                                        -7-
counsel and matters that cannot be waived under the law.           During his plea

colloquy, I asked if he understood that he was waiving his right to file a collateral

attack, and he responded, “Yes.” Plea Hrg. Tr. 16, ECF No. 97. Owens’s plea of

guilty was knowing and voluntary, and his waiver bars the claims asserted in his

original § 2255 motion.

      As to ground five of his amended motion, criminal defendants have a Sixth

Amendment right to effective legal assistance. Strickland v. Washington, 466 U.S.

668, 687 (1984). Ineffective assistance claims, however, are not lightly granted —

“[t]he benchmark for judging any claim of ineffectiveness must be whether

counsel’s conduct so undermined the proper functioning of the adversarial process

that the [proceeding] cannot be relied on as having produced a just result.” Id. at

686. To that end, a defendant must satisfy a two-prong analysis showing both that

counsel’s performance fell below an objective standard of reasonableness and that

the defendant was prejudiced by counsel’s alleged deficient performance. Id. at

687. To satisfy the prejudice prong of Strickland, a defendant must show that there

is a reasonable probability that, but for counsel’s unprofessional error, the outcome

of the proceeding would have been different. Id. at 694.

      Owens cannot satisfy this test. He has not met his burden of establishing

that his attorney’s performance was unreasonable.          Owens’s counsel filed a

sentencing memorandum in which he argued that Owens’s prior convictions


                                        -8-
should not render him a career offender under the sentencing guidelines. Counsel

further noted that the prior convictions involved minimal amounts of drugs and

were the result of Owens’s addiction, and therefore did not justify a lengthy

sentence.

      Even if Owens had shown objectively deficient performance, he cannot

establish prejudice. I sentenced Owens below the guideline range of 262 to 327

months. I found that a sentence of 248 months was sufficient but not greater than

necessary to comply with the statutory purposes I am required to follow. In

reaching this conclusion, I considered the relatively minor nature of his prior

crimes. Because Owens can show neither deficient performance nor prejudice, I

will grant the government’s Motion to Dismiss as to ground five of the amended §

2255 motion.

                                      III.

      For these reasons, the United States’ motion to dismiss will be granted and

the § 2255 motion will be dismissed. A separate final order will be entered

herewith.


                                             DATED: January 7, 2019

                                             /s/ James P. Jones
                                             United States District Judge




                                      -9-
